Citation Nr: 0513825	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  04-00 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than November 7, 
1994, for the award of service connection and compensation 
for a psychiatric disorder manifested by bipolar disorder.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from June 1964 to May 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the RO in Baltimore, 
Maryland that, in pertinent part, granted service connection 
and a 100 percent rating for a psychiatric disorder 
manifested by bipolar disorder, effective November 7, 1994.  
The veteran appealed for an earlier effective date.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The new law and regulations require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi 16 Vet. App. 
183 (2002).

The Board finds that the veteran has not been advised of the 
information and evidence needed to substantiate his claim for 
an earlier effective date for the grant of service connection 
for a psychiatric disorder, as required by governing law and 
regulation.  Id.; Huston v. Principi, 17 Vet. App. 195, 201-
203 (2003).  And, notwithstanding the precedential opinion of 
VA's general counsel regarding "downstream" issues, as the 
veteran never received VCAA notice as to the prior issue of 
service connection for a psychiatric disorder, VCAA notice is 
required with regard to the current claim for an earlier 
effective date for that condition.  cf. VAOPGCPREC 8-2003.  
Accordingly, the veteran must be informed of the information 
or evidence necessary to substantiate his claim for an 
earlier effective date for the grant of service connection 
and compensation for a psychiatric disorder. 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio, 
supra; Huston, supra.

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The AOJ must review the claims file 
and ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. § 
3.159 (2004).  The veteran should be 
specifically told of the information or 
evidence he should submit, if any, and of 
the information or evidence that VA will 
obtain with respect to his claim, if any.  
38 U.S.C.A. § 5103(a) (West 2002).

2.  After undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the issues on appeal.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  Then, 
the case should be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




